DETAILED ACTION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/06/2022  has been entered.
 
3.  Claims  1-2, 4, 6, 11, 12, 18, 20, 22, 24, 28, 29, 31, 34-40 are pending.

4.  Claims 18, 20, 22, 24, 28-29, 31 stand and 34-39 (non-elected species) are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions.

5. Claims 1-2, 4, 6 and 11-12 and 40 are under examination as they read on a method for reducing progression of progressive pulmonary fibrosis in a subject with a therapeutic agent that modulates the programmed cell death pathway, and the species of atezolizumab UTECENTRIQ  as the PD-L1 agent, a method that does not comprise a second therapeutic agent.
 

6.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.  Claims 1-2, 4, 6 and 11-12 stand rejected under 35 U.S.C. 103 as being unpatentable over Khunger et al (J. Thoracic Oncol., 12:e96-e97, July 2017) in view of  US 2015/0210769.
Khunger et al teach methods of treating a patient with lung cancer (NSCLC) with underlying idiopathic pulmonary fibrosis (i.e., progressive pulmonary fibrosis) by administering nivolumab (an anti-PD-1 antibody) (see page e96, column 1, paragraph 2, Fig. 1). Khunger et al teach that IPD is a progressive and excessive remodeling of the pulmonary alveolar hyperplasia associated with deposition of extracellular matrix (p. e96, right col., last ¶). The claimed functional properties recited in claims 2,11-12 are considered inherent properties in the absent of evidence to the contrary because both the instant claims and the prior art treated the same disease with the same product to achieve the same end-results.   Khunger et al further suggest investigating agents targeting the PD-1/PD-L1 pathway in patients with interstitial lung disease (see page e97, last ¶). Khunger et al teach that there are striking similarities in the pathobiology and dire clinical outcomes of both IPF and lung cancer. PD-1 plays a role in controlling inﬂammatory response to injury in the normal lung tissues and could be critical in the pathogenesis of both IPF and lung cancer (see page e97, left col., top ¶).
The reference teachings differ from the claimed invention only in the recitation that the anti-PD-L1 is atezolizumab in claims 1 and 6.
The `769 publication teaches methods of treating idiopathic pulmonary fibrosis (i.e., progressive pulmonary fibrosis) with anti-PD-1 antibody [0661], [0685] and [0686]. The `769 publication teaches that the antibody can be a bispecific antibody molecule binds to PD-1 and PD-L1 [0121] or administered in combination with anti-PD-L1 antibody [0170], wherein the anti-PD-1 antibody is MDX-1106 (Nivolumab), Merck 3745, also known as MK-3475 or SCH-900475. Pidilizumab (CT-011), Pembrolizumab (MK-3475, Lambrolizumab) AMP-224 (B7-DCIg) and AMP 514 [0517], [0518] and wherein the anti-PD-L1 binding is MDPL3280A (atezolizumab), YW243.55.S70, MDX-1105, BMS-936559 [0518].
Given the Khunger et al suggest to investigate agents targeting the PD-1/PD-L1 pathway in patients with interstitial lung disease and the striking similarities in the pathobiology and dire clinical outcomes of both IPF and lung cancer, it would have been obvious before the effective filing date of the claimed invention to use the anti-PD-L1 antibody of the `769 publication  as a substitute or in combination with for the treatment taught in Khunger et al.,  because, like the compounds taught in Khunger et al , anti-PD-L1 antibodies, such as atezolizumab, block the activity  of PD-1/PD-L1 pathway. Substituting a known element for another, to yield the known result, is obvious. See KSR, 550 U.S. at 416, 421 (2007).
"[W]hen a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result." KSR Int'l v. Teleflex Inc., 550 U.S. 398,416 (2007).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

Applicant’s arguments, filed 05/06/2022, have been fully considered, but have not been found convincing.

Applicant submits that nowhere in the Khunger et al does it disclose or suggest administering a therapeutic agent comprising an inhibitor of PD-L1 in claim 1.  Moreover, Applicant submits that Khunger teaches that “patients with . . . ( ILD) were not eligible to participate in trials wit these agents out of concern for adverse outcomes.  There are no reports in the literature on the safety of the anti-PD-1 immunotherapy in patients with preexisting ILD” and “Pulmonary toxicity wit anti-PD-1 agents is more common in patients with NSCLC that in patients with other tumor types, which is possibly due to impaired immune tolerance resulting from smoking-induced changes in the normal lungs.  Clinical trials with anti-PD-1 and anti-PD-L1 agent excluded patients with underlying ILD.  Patients with IPD have an increased risk for  lung cancer.  Patients with advanced-stage NSCLC have limited treatment options, and it is important to consider treatment anti-PD-1 agents when appropriate.”  Furthermore, Khunger discloses “this is the first case of NSCLC with concomitant diagnosis of ILD treated with nivolumab with good disease control and a safe outcome without exacerbation of the ILD. However, more studies are needed to establish the safety of agents targeting the PD- 1/PD-L1 pathway in patients with interstitial lung disease.” (emphasis added).
According to the above-identified Khunger’s disclosure, treating patients with underlying ILD, such as pulmonary fibrosis, with anti-PD-L1 agents is not suggested unless the patients are also suffering from advanced-stage NSCLC. In summary, Khunger is a case report showing that a patient with lung cancer for which PD-1 is approved had concomitant IPF. According to the report, the drug appeared safe. In Khunger, any improvement in lung function could have been related to the improvement in the cancer, it could well have had nothing to do with the pulmonary fibrosis. In fact, the pulmonary fibrosis is not improved on the imaging study according to Figure 1A of Khunger. Thus, it would not have been obvious to treat IPF without lung cancer with PD-L1 inhibitor in view of Khunger’s disclosure.
This not found persuasive for the following reasons: 
(i) the claims do not excluded IPF patients suffering form NSCLC. 
(ii) The safety issue of the anti-PD-L1 integrin antibodies is the responsibility of the FDA and not within the purview of the Patent Office.  see MPEP 2107.01 III which states:
The Federal Circuit has reiterated that therapeutic utility sufficient under the patent laws is not to be confused with the requirements of the FDA with regard to safety and efficacy of drugs to marketed in the United States.
FDA approval, however, is not a prerequisite for finding a compound useful within the meaning of the patent laws. Scott v.Finney, 34 F.3d 1058, 1063, 32 USPQ2d 1115, 1120 [(Fed.Cir. 1994)]. Usefulness in patent law, and in particular in the context of pharmaceutical inventions, necessarily includes the expectation of further research and development. The stage at which an invention in this field becomes useful is well before it is ready to be administered to humans. Were we to require Phase II testing in order to prove utility, the associated costs would prevent many companies from obtaining patent protection on promising new inventions, thereby eliminating an incentive to pursue, through research and development, potential cures in many crucial areas such as the treatment of cancer.
(iii) Regarding the argument that the improvement in the IPF could be due to the improvement of the in the cancer, the Examiner points out that such improvement in the IPF is considered improvement in the IPF irrespective of the mechanism of action.
(iv) Applicant’s conclusion that “it would not have been obvious to treat IPF without lung cancer with PD-L1 inhibitor in view of Khunger’s disclosure” is consistent with the premise that the IPF would be treated regardless whether it is associated with lung cancer or not.
(v) importantly, Khunger et al explicitly suggest investigating agents targeting the PD-1/PD-L1 pathway in patients with interstitial lung disease (see page e97, last ¶). 
Applicant submits that Khunger merely suggests that more studies are needed to establish the safety of agents targeting the PD-1/PD-L1 pathway in patients with interstitial lung disease. Nonetheless, the Examiner asserts that teachings by Khunger differ from the claimed invention only in the recitation that the anti-PD-L1 is atezolizumab in claims 1 and 6. Moreover, the Examiner asserts that PD-1 plays a role in controlling inflammatory response to injury in the normal lung tissues and could be critical in the pathogenesis of both IPF and lung cancer because Khunger teaches that there are striking similarities in the pathobiology and dire clinical outcomes of both IPF and lung cancer.
Applicant submits that Khunger discloses that (i) there are no reports in the literature on the safety of anti-PD-1 immunotherapy in patients with preexisting ILD; (ii) there are striking similarities in the pathobiology and dire clinical outcomes of both IPF and lung cancer; (iii) PD-1 plays a role in controlling inflammatory response to injury in the normal lung tissues and could be critical in the pathogenesis of both IPF and lung cancer; (iv) patients with IPF have an increased risk for lung cancer; (v) this is the first case of NSCLC with concomitant diagnosis of ILD treated with nivolumab; and (iv) more studies are needed to establish the safety of agents targeting the PD- 1/PD-L1 pathway in patients with interstitial lung disease. Thus, contrary to the Examiner’s assertion, Khunger is cautious about treatment with anti-PD-1 agents when the patient is being treated for ILD or IPF and does not actually suggest treating progressive pulmonary fibrosis
This is not found persuasive because the Court held that “the mere use of forward-looking language does not show one way or another whether a person of ordinary skill in the art would have to engage in undue experimentation to perform the claimed invention.”. “[T]he verb tense and word choice used in a prior art reference, taken without an understanding of the state of the art and the nature of the invention, shed no light on enablement.” In re Antor Media Corp., 689 F.3d 1282, 1287 (Fed.Cir.2012).

Given the Khunger et al suggest to investigate agents targeting the PD-1/PD-L1 pathway in patients with interstitial lung disease and the striking similarities in the pathobiology and dire clinical outcomes of both IPF and lung cancer, one ordinary skilled in the art would have had reasonable expectation of success to use the anti-PD-L1 antibody of the `769 publication  as a substitute or in combination with for the treatment taught in Khunger et al.,  because, like the compounds taught in Khunger et al , anti-PD-L1 antibodies, such as atezolizumab, block the activity  of PD-1/PD-L1 pathway. Substituting a known element for another, to yield the known result, is obvious. See KSR, 550 U.S. at 416, 421 (2007).


Obviousness does not require absolute predictability but only the reasonable expectation of success. See In re Merck and Company Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986); and In re O'Farrell, 7 USPQ2d 1673 (Fed. Cir. 1988). MPEP 2143.02. Kubin stated that, "[r]esponding to concerns about uncertainty in the prior art influencing the purported success of the claimed combination, this court [in O 'Farrell] stated: '[o]bviousness does not require absolute predictability of success.., all that is required is a reasonable expectation of success."' In re Kubin, 561 F.3d 1351, 1360 (Fed. Cir. 2009) (citing In re O'Farrell, 853 F.2d 894, 903-904 (Fed. Cir. 1988)). Applicants have not established, with sufficient evidence, that the combination would have been unreasonable. 

Khunger et al provide a proof-of-concept, i.e., a reasonable expectation of success for agents (i.e., nivolumab) targeting the PD-1/PD-L1 pathway in NSCLC patients with IPF.  Khunger teaches methods of treating of treating a patient with lung cancer (NSCLC) with underlying idiopathic pulmonary fibrosis (i.e., progressive pulmonary fibrosis) by administering nivolumab (an anti-PD-1 antibody) (see page e96, column 1, paragraph 2, Fig. 1).

Applicant submits that the Examiner clearly fails to identify an important element recited in claim 1 in Khunger, 1.e., a method for reducing progression of progressive pulmonary fibrosis in a subject, the method comprising “administering to the subject a pharmaceutical composition comprising a therapeutic amount of a therapeutic agent comprising an inhibitor of programmed death receptor-ligand 1 (PD-Ll) selected from the group consisting of atezolizumab (MPDL3280A, TECENTRIQ), avelumab (BAVENCIO, MSB0010718C), durvalumab (MEDI4736, IMFINZI), MDX-1105, YW243.55.S70, and CA-170,” as recited in claim 1. Contrary to the Examiner’s assertion, before the effective filing date of the instant application, it would not have been obvious to a person having ordinary skill in the art “administering to the subject a pharmaceutical composition comprising a therapeutic amount of a therapeutic agent comprising an inhibitor of programmed death receptor-ligand 1 (PD-Ll)” to reduce progression of progressive pulmonary fibrosis in a subject, as required for claim 1, in view of teachings by Khunger.

Applicant submits that the inhibitor of programmed death receptor-ligand 1 (PD-LI) is selected from the group consisting of the following specific agents: “atezolizumab (MPDL3280A, TECENTRIQ), avelumab (BAVENCIO, MSB0010718C), durvalumab (MEDI4736, IMFINZI), MDX-1105, YW243.55.S70, and CA-170.” As disclosed under “V. Methods for Identifying an Agent” at pages 79-82 of the specification as originally filed, agents for use in the treatment of pulmonary fibrosis were identified out of numerous candidates.

Applicant submits  that Khunger fails to provide a person having ordinary skill in the art sufficient reason to attempt the claimed method by administering a pharmaceutical composition comprising a therapeutic agent comprising an inhibitor of PD-1 to treat progressive pulmonary fibrosis; and clearly fails to provide a person having ordinary skill in the art (4) sufficient reason to attempt the claimed method by administering a pharmaceutical composition comprising a therapeutic agent comprising an inhibitor of PD-L1 to treat progressive pulmonary fibrosis; and (11) a reasonable expectation of success in doing so, at the time of invention. Thus, a person having ordinary skill in the art would not have been motivated to administer an inhibitor of programmed death receptor-ligand 1 (PD-LI) selected from the group consisting of atezolizumab (MPDL3280A, TECENTRIQ), avelumab (BAVENCIO, MSB0010718C), durvalumab (MEDI4736, IMFINZI), MDX-1105, YW243.55.870, and CA-170 to reduce progression of progressive pulmonary fibrosis in the subject in view of the above discussed teachings by Khunger.

It remains the Examiner’s position that given the Khunger et al suggest to investigate agents targeting the PD-1/PD-L1 pathway in patients with interstitial lung disease and the striking similarities in the pathobiology and dire clinical outcomes of both IPF and lung cancer, it would have been obvious before the effective filing date of the claimed invention to use the anti-PD-L1 antibody of the `769 publication  as a substitute or in combination with for the treatment taught in Khunger et al.,  because, like the compounds taught in Khunger et al , anti-PD-L1 antibodies, such as atezolizumab, block the activity  of PD-1/PD-L1 pathway. Substituting a known element for another, to yield the known result, is obvious. See KSR, 550 U.S. at 416, 421 (2007).
Applicant submits that the supreme court decision in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398,416 (2007) is with regard to the combination of two elements in an auto part system and identifies predictable solutions. In contrast, the claimed method is directed to reducing progression of progressive pulmonary fibrosis in a subject, and is in a completely different art from treatment of cancer, which was the context the anti-PD-1 inhibitor was used in Khunger. There is no evidence that PD-1 inhibitors are interchangeable with PD-L1 inhibitors contrary to the Examiner’s assertion in the absence of the Examiner’s showing that PD-L1 inhibitors can be indeed used in place of PD-1 inhibitors. Therefore, the Examiner statement “[s]ubstituting a known element for another, to yield the known result, is obvious” cannot be applied to the instant claims.
Applicant submits that (1) Freeman discloses antibody molecules that specifically bind to PD-1 and that the anti-PD-1 antibody molecules can be used to treat, prevent and/or diagnose cancerous or infectious conditions and disorders according to the abstract. Further, the antibody molecules disclosed in Freeman inhibits or reduces binding of PD-1 to a PD-1 ligand, e.g., PD-L1 or a cell that expresses PD-L1 according to paragraph [0014] of Freeman. Furthermore, paragraph [0170] of Freeman discloses administering the anti-PD-1 antibody molecule “in combination with an inhibitor of an inhibitory (or immune checkpoint) molecule” including PD-L1.
As discussed above, in view of the fact that Khunger discloses an anti-PD-1 agent, nivolumab, and Freeman discloses anti-PD-1 antibody molecules, contrary to the Examiner’s assertion, a person having ordinary skill in the art would not have had a motivation to substitute the anti-PD-1 agent/anti-PD-1 antibody molecules disclosed in Khunger and Freeman with “an inhibitor of PD-L1” required in claim 1. Although PD-1 and PD-L1 are both involved in the programmed cell death (PD-1:PD-L1) pathway, inhibitors of PD-1 and inhibitors of PD-L1 are Serial No. 16/652,966 Docket No.: 065472-000722US00 different because their targets are different. Further, nowhere in Freeman does it disclose or suggest administering to the subject a pharmaceutical composition comprising a therapeutic amount of a therapeutic agent comprising an inhibitor of PD-LI, as required for claim 1.
It is noted that in Freeman, the anti-PD-L1 binding agents are merely suggested as additional therapeutic agents that may be used in combination with anti-PD-1 antibody. Again, in view of the teachings by Freeman and Khunger, it would not have been obvious to a person having ordinary skill in the art to reduce progression of progressive pulmonary fibrosis by administering “an inhibitor of PD-L1,” instead of anti-PD-1 agent/anti-PD-1 antibody molecules disclosed in Khunger and Freeman.
Freeman also fails to disclose administering to the subject a pharmaceutical composition comprising a therapeutic amount of a therapeutic agent comprising MDPL3280A (atezolizumab), YW243.55.S870, or MDX-1105 “for reducing progression of progressive pulmonary fibrosis in a subject,” as required for amended claim 1. Thus, even if Freeman is combined with Khunger, they fail to arrive at the claimed method according to claim 1.
As discussed above, none of the cited references, individually or in combination, discloses each and every element of the features recited in claim 1. Accordingly, it is respectfully asserted that independent claim 1 and its dependent claims are allowable over the cited references. Removal of this Section 103 rejection is thus respectfully requested.
This is not persuasive because applicants have substituted one known element for another of the same function. This element, and its function have thus been shown to be known in the art.  One of ordinary skill in the art could have substituted one known element for another, and the results would have been predictable, as that is precisely the teaching of the Khunger reference.  There is a reasonable expectation of success, since success was indeed achieved with the alternative element in Khunger reference.  Note In re Fout, 213 USPQ 532; In re O’Farrell, 7 USPQ2d 1673, KSR International Co. v. TeleflexInc., 82 USPQ2d 1385, and the somewhat related Ex parte Fu, 89 USPQ2d 1115.
When other methods similar to a claimed method have been successful, the court has determined there would have been a reasonable expectation of success. For example, in Velander v. Garner, 348 F.3d 1359, 1379 )Fed. Cir. 2003), a reasonable expectation of success was found for a method of producing a particular protein when several other proteins had been produced in a similar way.
It is prima facie obvious to combine two compositions each of which is taught by prior art to be useful for same purpose in order to form third composition that is to be used for very same purpose; idea of combining them flows logically from their having been individually taught in prior art.  In re Kerkhoven, 205 USPQ 1069, CCPA 1980. See MPEP 2144.06. Further, “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc. 550 U.S. 398, 416 (2007).
When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." KSR at 418.  In the instant case, the inventors merely used routine research methods to prove what was already believed to be the case.  

8.  Claims 1-2, 4, 6, 11-12  and 40 rejected under 35 U.S.C. 103 as being unpatentable over Delaunay et al (Eur Respir J Aug. 2017; 50:1-13) or  Habiel et al (bioRxiv, August 8, 2017, page 1-35, of record) or Khunger et al (J. Thoracic Oncol., 12:e96-e97, July 2017, of record) or US 2015/0210769 (Freeman) in view US 20170340735 (Hicklin) or US 20170275705 (Topalian).  

The teachings of Khunger et al have been discuss, supra.

Delaunay et al teach that a patient who had idiopathic pulmonary fibrosis received two
infusions of anti-PD1; the time to ILD was 3 weeks. The case showed rapid improvement after
steroid treatment (p. 4, 3th ¶ and Table 1 under Medical history).

Delaunay et al further teach that data from a large series of patients with interstitial lung disease
(ILD) (characterized by inflammation and scarring/fibrosis) that developed during ICI
treatment (e.g., anti-PD-1 (e.g., nivolumab, pembrolizumab) and anti-PD-L1 (atezolizumab and
durvalumab) antibodies, see page 2, 1st ¶ ) (ICI-ILD) for various cancers (see page 2, 4th ¶ under
interoduciton). Delaunay et al teach that immune-checkpoint inhibitors (ICI) can generate
immune-related adverse events. Interstitial lung disease (ILD) has been identified as a rare but
potentially severe event. Delaunay et al identified 64 (3.5%) out of 1826 cancer patients with
ICI–ILD. Patients mainly received programmed cell death-1 inhibitors. ILD usually
occurred in males, and former or current smokers, with a median age of 59 years (abstract).
Delaunay also teach that fatal ILD occurred exclusively in NSCLC patients treated with anti-
PD-1 or PD-L1. Two patients received only one infusion, the four others received between two
and eight infusions of PD1/PD-L1 inhibitors (page 8, 3rd ¶). Seven patients did not develop a
second ILD event after an ICI rechallenge (see page 8, 5th ¶). Delaunay teaches that
Atezolizumab was associated with pneumonitis in 3% and 1% of the patients enrolled in the
POPLAR and OAK studies, respectively (p.10 top ¶).

Further Delaunay et al teach the selection of NSCLC according to PD-L1 expression (page 2, under Introduction) using immunochemistry (page 3, under Definition of cases).  

Habiel et al teach that humanized NSG mice (mouse model of IPF) that received anti-PD-1 mAb
(Opdivo/nivolumab) fails to exhibit the histologic evidence of pulmonary fibrosis (Fig. 7F). 

Habiel et al teaches methods of identifying a subject eligible for treating for pulmonary fibrosis
with an anti-PD-1 antibody comprising preforming flow cytometric analysis of a mixture of
immune and non-immune cells isolated from explanted IPF lungs showed elevated PD-1
protein expression on CD4- lymphocytes and PD-L1 expression on EpCAM+ and CD45-
EpCAM- cells (abstract). Habiel further teaches that immune checkpoint proteins, PD-1 is
strongly expressed in CD4- IPF lymphocytes relative to their normal counterparts (see
introduction, Fig. 3F). There was a significant elevation in the expression of PD-L1 in CD45-
EpCAM+ cells from IPF and COPD explants (Figure 4B), and CD45- EpCAM- cells from IPF
explants (Figure 4C) (page 7, 1st ¶).

Further, Habiel et al examined the effects of checkpoint targeting mAbs on the lung fibrosis
elicited by the intravenous introduction of IPF cells into NSG mice. Compared with naïve
NSG mice (Figure 7A), humanized NSG mice (mouse model of IPF) that received anti-PD-1
mAb (Opdivo) fails to exhibited the histologic evidence of pulmonary fibrosis (Figure 7F).
Further, anti-PD-1 mAb did not affect hydroxyproline levels in humanized NSG mice. Anti-
PD-1 mAb treatment in humanized NSG mice increased the numbers CD25+ cells (Figure 7I)
compared with the appropriate IgG control group. Thus, these results demonstrate.  Habiel et al teach that there was a significant elevation in the expression of PD-L1 in CD45- EpCAM+ cell from IPF and CD45- EpCAM- cells from IPF explants (see page 8, 1st ¶, Fig. 4B-4C).

Finally, Habiel et al teach the immune checkpoint proteins include PD-1 and its ligands,PD-L1
and PD-L2, and CTLA-4 are often elevated in chronic infection and cancer (reviewed in 30-33)
(page 13, 1st ¶). 

The `769 publication teaches methods of treating pulmonary fibrosis with anti-PD-1 antibody
[0661], [0685] and [0686]. The `769 publication teaches that the antibody can be a bispecific
antibody molecule binds to PD-1 and PD-L1 or PD-L2 [0121] or administered in combination
with anti-PD-L1 antibody or ant-PD-L2 antibody [0170], wherein the anti-PD-1 antibody is
MDX-1106 (Nivolumab), Merck 3745, also known as MK-3475 or SCH-900475. Pidilizumab
(CT-011), Pembrolizumab (MK-3475, Lambrolizumab) AMP-224 (B7-DCIg) and AMP 514;
wherein the PD-L2 inhibitor is a PD-L2 Fc fusion soluble receptor that blocks the interaction
between PD-1 and B7-H1 [0517], [0518] and wherein the anti-PD-L1 binding is MDPL3280A
(atezolizumab), YW243.55.S70, MDX-1105, BMS-936559 [0518].  The `769 publication teaches methods of identifying a subject based on having a tumor that has high PD-L1 level [0156], [0784].

The reference teachings differ from the claimed invention only in the recitation of atezolizumab
in claim 1.

The `735 publication teach a pharmaceutical composition is an agent that inhibits the interaction
between PD-1 and PD-L1, and wherein the agent that inhibits the interaction between PD-1 and
PD-L1 is selected from an antibody, a peptidomimetic, a small molecule or a nucleic acid
encoding such agent. In some embodiments, the agent that inhibits the interaction between PD-1
and PD-L1 is selected from is selected from pembrolizumab, nivolumab, atezolizumab,
avelumab, durvalumab, BMS-936559, sulfamonomethoxine 1, and sulfamethizole 2 [0051]. The
additional therapeutic agent that inhibits the interaction between PD-1 and PD-L1 is selected
from an antibody, a peptidomimetic and a small molecule. In some aspects, the additional
therapeutic agent that inhibits the interaction between PD-1 and PD-L1 is selected from
pembrolizumab, nivolumab, atezolizumab, avelumab, durvalumab, BMS-936559,
sulfamonomethoxine 1, and sulfamethizole 2 [0558].

The `705 publication teaches that monoclonal antibodies (mAbs) blocking the interaction of PD-
1 and its ligands, either by targeting PD-1 (e.g., nivolumab, pembrolizumab) or PD-L1 (e.g.,
MPDL3280A/atezolizumab, MEDI4736/durvalumab), can restore the efficacy of tumor-specific
T cells within the TME leading to substantial and sustained tumor regressions [0003].

The claimed functional properties in claims 1-2 of the instant application directed to “reducing
progression of progressive pulmonary fibrosis” and “improves lung function” are expressions of
purposes and intended results, and as such are non-limiting, since language does not result in
manipulative difference in steps of claims. It does not appear that the claim language or
limitations result in a manipulative difference in the method steps when compared to the prior art
disclosure. In re Hirao 190 USPQ 15, 16-17, (CCPA 1976) held that the preamble was non-
limiting because it merely recited the purpose of the process, which was fully set forth in the
body of the claim.

Claims 11-12 are included because the claimed functional properties of the therapeutic agent
recited in the claims are considered inherent properties in the absence of evidence to the
contrary.

Those of skill in the art would have had reason to use the anti-PD-L1 antibody, atezolizumab of
the `735 publication and `705 publication as a substitute  or in combination for the treatment taught in Delaunay et al, Habiel et al, Khunger et al and US 2015/0210769 because, like the compounds taught in Delaunay et al, Habiel et al, Khunger et al and US 2015/0210769 , anti-PD-L1 antibodies inhibit/block the PD-1/PD-L1 interaction/activity. Substituting a known element for another, to yield the known result, is obvious. See KSR, 550 U.S. at 416, 421 (2007).  Those of skilled in the art would be motivated to target subjects having high level PD-L1 lung tissue expression because PD-L1 is the target of the anti-PD-L1 antibodies. 

"[W]hen a patent claims a structure already known in the prior art that is altered by the mere
substitution of one element for another known in the field, the combination must do more than
yield a predictable result." KSR Int'l v. Teleflex Inc., 550 U.S. 398,416 (2007).

From the combined teachings of the references, it is apparent that one of ordinary skill in the art
would have had a reasonable expectation of success in producing the claimed invention.
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at
the time the invention was made, as evidenced by the references, especially in the absence of
evidence to the contrary.

Applicant’s arguments, filed 05/06/2022, have been fully considered, but have not been found convincing.

Applicant responded to the Examiner’s statement that this is not found persuasive because the US ‘769 publication (Freeman) indicates a successful method of using anti-PD-L1 antibodies such as atezolizumab that inhibit the interaction between PD-1 and its ligand PD-L1 in the treatment of IPF associated with cancer. As discussed above in rejection 1, Freeman does not indicate a successful method of using anti-PD-L1 antibodies such as atezolizumab that inhibit the interaction between PD-1 and its ligand PD-L1 in the treatment of IPF associated with cancer, contrary to the Examiner’s assertion. In fact, nowhere in Freeman does it disclose or suggest using suggest using “atezolizumab.” Freeman merely discloses anti-PD-1 antibody molecules that specifically bind to PD-1 can be used to treat, prevent and/or diagnose cancerous or infectious conditions and disorders. Therefore, as discussed above, the cited combination of Khunger and Freeman fails to disclose or suggest the claimed method according to claim 1.

However, Applicant does not dispute that fact that the `769 publication teaches methods of treating idiopathic pulmonary fibrosis (i.e., progressive pulmonary fibrosis) with anti-PD-1 antibody [0661], [0685] and [0686]. The `769 publication teaches that the antibody can be a bispecific antibody molecule binds to PD-1 and PD-L1 [0121] or administered in combination with anti-PD-L1 antibody [0170], wherein the anti-PD-1 antibody is MDX-1106 (Nivolumab), Merck 3745, also known as MK-3475 or SCH-900475. Pidilizumab (CT-011), Pembrolizumab (MK-3475, Lambrolizumab) AMP-224 (B7-DCIg) and AMP 514 [0517], [0518] and wherein the anti-PD-L1 binding is MDPL3280A (atezolizumab), YW243.55.S70, MDX-1105, BMS-936559 [0518].  The `769 publication teaches that the interaction between PD-1 and PD-L1 can result in a decrease in tumor infiltrating lymphocytes, a decrease in T-cell receptor mediated proliferation, and/or immune evasion by the cancerous cells [0448] [0768] 0232] [0014].
Delaunay
Applicant submits that Delaunay discloses immune-checkpoint inhibitors (ICI) associated with interstitial lung disease (ILD) in cancer patients. Delaunay collected data from a large series of patients with ILD that developed during ICI treatment (ICI-ILD) for various cancers, 1.e., 48 (75%) had NSCLC (52.1% adenocarcinomas, 33.3% squamous-cell carcinomas and 14.6% large-cell carcinomas or not otherwise specified), 13 (20.3%) had melanomas and three (4.7%) patients had other types of cancer (nasopharyngeal carcinoma n=2 and Hodgkin lymphoma n=1) of the 64 cases. Delaunay identified 64 (3.5%) out of 1826 cancer patients with ICI-ILD; one patient had idiopathic pulmonary fibrosis and received two infusions of anti-PD1; and the time to ILD was 3 weeks. Similar to Khunger, all patients in Delaunay had various cancers.
As noted by the Examiner at page 5 of the Office Action, Delaunay merely discloses a patient who had IPF receiving two infusions of anti-PD1 and ICI treatment targeting PD-1 (nivolumab and pembrolizumab) or PD-L1 (atezolizumab and durvalumab). Further, page 12 of Delaunay discloses “PD-L1 inhibitors are supposed to be less toxic than PD1 inhibitors because they do not prevent interactions between PDL-2 and PD1, but we cannot confirm this apparent difference in our study, as most patients were treated with PD1 inhibitors. We cannot firmly conclude about PD-L1 expression, because we only had 15 biopsies; however, some authors suggest that decreased expression of PD-L1 can contribute to unregulated local inflammation and dermatological toxicities.” (emphasis added.) Thus, even if Delaunay mentions identification of the programmed cell-death ligand (PD-L)1 as a distal immune modulator as the origin of the development of molecules that targeted PD-L1 (atezolizumab and durvalumab), Delaunay’s disclosure is inconclusive with regard to the effects of PD-L1 inhibitors including atezolizumab and durvalumab on ILD in cancer patients. Further, there is no disclosure in Delaunay suggesting that administering to a subject a pharmaceutical composition comprising a therapeutic amount of a therapeutic agent comprising atezolizumab or durvalumab would be effective for reducing progression of progressive pulmonary fibrosis in the subject, as required for claim 1. Nevertheless, the Examiner asserts that those of skill in the art would have had reason to use the anti-PD-L1 antibody, atezolizumab disclosed in Hicklin and Topalian as a substitute for the treatment taught in Delaunay, Habiel, Khunger, and Freeman. Applicants respectfully disagrees with the Examiner’s assertion for the following reasons.
This is not found persuasive because Delaunay teach that fatal ILD occurred exclusively in NSCLC patients treated with anti-PD-1 or PD-L1. Two patients received only one infusion, the four others received between two and eight infusions of PD1/PD-L1 inhibitors (page 8, 3rd ¶). Seven patients did not develop a second ILD event after an ICI rechallenge (see page 8, 5th ¶). Delaunay teaches that Atezolizumab was associated with pneumonitis in 3% and 1% of the patients enrolled in the POPLAR and OAK studies, respectively (p.10 top ¶). There is a proof-of-concept, i.e., reasonable expectation of success, since success was indeed achieved with the alternative elements, i.e., anti-PD1 antibodies or anti-PD-L1 antibodies in Delaunay reference in the treatment of fatal ILD associated with NSCLC patients.   When other methods similar to a claimed method have been successful, the court has determined there would have been a reasonable expectation of success. For example, in Velander v. Garner, 348 F.3d 1359, 1379 )Fed. Cir. 2003), a reasonable expectation of success was found for a method of producing a particular protein when several other proteins had been produced in a similar way.

Habiel
Habiel discloses treating mixed idiopathic pulmonary fibrosis (IPF) explant cell- xenografted NSG mice with anti-PD-1 (Opdivo), anti-CTLA-4 (Ipilimumab) or IgG control antibodies (IgG4 or IgG1, respectively) to determine the role of immune checkpoint pathways in humanized NOD SCID IL-2Ry’ (NSG) mice. Habiel also discloses that in humanized NSG mice, anti-CTLA4, but not anti-PD1, mAb treatment induced an expansion of CD3* T cells and accelerated lung fibrosis, these results demonstrating that IPF T cells are profibrotic but the immune checkpoint protein, CTLA-4, appears to limit this effect in IPF.
In the Office Action, there is no assertion by the Examiner that Habiel discloses administering a therapeutic amount of a therapeutic agent comprising an inhibitor of programmed death receptor-ligand 1 (PD-Ll). Along with Khunger and Freeman, Habiel also clearly fails to disclose “administering to the subject a pharmaceutical composition comprising a therapeutic amount of a therapeutic agent comprising an inhibitor of programmed death receptor-ligand 1 (PD-LI) selected from the group consisting of atezolizumab (MPDL3280A, TECENTRIQ), avelumab (BAVENCIO, MSB0010718C), durvalumab (MEDI4736, IMFINZI), MDX-1105, YW243.55.S70, and CA-170,” as recited in claim 1, in order to reduce progression of progressive pulmonary fibrosis in a subject. Further, it would not have been obvious to a person having ordinary skill in the art to reduce progression of progressive pulmonary fibrosis by administering “an inhibitor of PD-L1,” instead of anti-PD-1 agent/anti-PD-1 antibody molecules (Opdivo/nivolumab) disclosed in Habiel.

This not found persuasive because like Khunger and Delanay, Habiel et al teach provide a proof-of-concept, i.e., reasonable expectation of success, since success was indeed achieved with the alternative elements, i.e., anti-PD1 antibodies and suggest the use of anti-PD-L1 antibodies in the treatment of IPF.   When other methods similar to a claimed method have been successful, the court has determined there would have been a reasonable expectation of success. For example, in Velander v. Garner, 348 F.3d 1359, 1379 )Fed. Cir. 2003), a reasonable expectation of success was found for a method of producing a particular protein when several other proteins had been produced in a similar way.  In particular Habiel  et al teach that humanized NSG mice (mouse model of IPF) that received anti-PD-1 mAb (Opdivo/nivolumab) fails to exhibit the histologic evidence of pulmonary fibrosis (Fig. 7F). 

Hicklin
The Examiner asserts that a person having ordinary skill in the art would have had reason to use anti-PD-L1 antibody disclosed in Hicklin, atezolizumab, as a substitute for the treatment taught in Delaunay, Habiel, Khunger, and Freeman because like the compounds taught in Delaunay, Habiel, Khunger, and Freeman, anti-PD-L1 antibodies inhibit PD-1/PD-L1 interaction. The Examiner further asserts that substituting a known element for another, to yield the known result, is obvious, citing KSR, 550 U.S. at 416, 421 (2007). Applicant respectfully disagrees with the Examiner.
Hicklin merely discloses atezolizumab, avelumab, and durvalumab as agents that inhibit the interaction between PD-1 and PD-L1 and that these agents can be used along with antigen- binding proteins (ABPs) that target T cell immunoreceptor with Ig and ITIM domains (TIGIT) (see paragraph [0051]). At best, Hicklin discloses combination therapies such as modulating an immune response or treating a cancer in a human subject by administering to the subject an isolated ABP that specifically binds human TIGIT and at least one addition therapeutic agent selected from pembrolizumab, nivolumab, atezolizumab, avelumab, durvalumab, BMS-936559 and that inhibits the interaction between PD-1 and PD-L1. (see paragraphs [0055]-[0558]). In Hicklin, atezolizumab, avelumab, and durvalumab are merely disclosed as an agent that inhibits the interaction between PD-1 and PD-L1. However, Hicklin fails to disclose or suggest a therapeutic agent comprising an inhibitor of PD-Ll that modulates a programmed cell death pathway, and reduces progression of the progressive pulmonary fibrosis, as required for claim 1. As disclosed in the application as originally filed (see, for example, paragraph [0143] of the published application US 2020/0262923), the claimed method for reducing progression of progressive pulmonary fibrosis is based on the discovery from studies of invasive idiopathic pulmonary fibrosis (IPF) fibroblasts that the immune checkpoint PD-1 system plays a role in tissue fibrosis, thus, blocking the programmed death pathway signaling may represents an approach for treating subject with pulmonary fibrosis.
Hicklin merely discloses antigen-binding proteins (ABPs) that selectively bind to TIGIT, compositions comprising the ABPs, and methods of using the ABPs. See the abstract of Hicklin. Although Hicklin also discloses atezolizumab, avelumab, and durvalumab as an additional therapeutic agent that inhibits the interaction between PD-1 and PD-L1, a person having ordinary skill in the art would not have been motivated to administer atezolizumab, avelumab, and durvalumab to a subject with progressive pulmonary fibrosis in view of the teachings by Delaunay, Habiel, Khunger, or Freeman. That is because nothing in Hicklin teaches or suggests that administration of a therapeutic amount of a therapeutic agent comprising an inhibitor of PD- L1, such as atezolizumab, avelumab, and durvalumab, would be effective for reducing progression of progressive pulmonary fibrosis in a subject. Therefore, contrary to the Examiner’s assertion, it would not have been obvious to a person having ordinary skill in the art to reduce progression of progressive pulmonary fibrosis by administering “an inhibitor of PD- L1,” such as atezolizumab, avelumab, and durvalumab, disclosed in Hicklin.
However, it remains the Examiner’s position that those of skill in the art would have had reason to use the anti-PD-L1 antibody, atezolizumab of the `735 publication and `705 publication as a substitute or incombantion for the treatment taught in Delaunay et al, Habiel et al, Khunger et al and US 2015/0210769 because, like the compounds taught in Delaunay et al, Habiel et al, Khunger et al and US 2015/0210769 , anti-PD-L1 antibodies inhibit/block the PD-1/PD-L1 interaction/activity. Substituting a known element for another, to yield the known result, is obvious. See KSR, 550 U.S. at 416, 421 (2007).  Those of skilled in the art would be motivated to target subjects having high level PD-L1 lung tissue expression because PD-L1 is the target of the anti-PD-L1 antibodies.  "[W]hen a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result." KSR Int'l v. Teleflex Inc., 550 U.S. 398,416 (2007).
Topalian
The Examiner asserts that a person having ordinary skill in the art would have had reason to use anti-PD-L1 antibody disclosed in Topalian, atezolizumab, as a substitute for the treatment taught in Delaunay, Habiel, Khunger, and Freeman because like the compounds taught in Delaunay, Habiel, Khunger, and Freeman, anti-PD-L1 antibodies inhibit PD-1/PD-L1 interaction. The Examiner further asserts that substituting a known element for another, to yield the known result, is obvious, citing KSR, 550 U.S. at 416, 421 (2007). Applicant respectfully disagrees with the Examiner. While the supreme court decision in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398,416 (2007) is with regard to the combination of two elements in an auto part system and identifies predictable solutions, the claimed method directed to reducing progression of progressive pulmonary fibrosis in a subject requires trial-and-error procedures to verify the results.
Topalian merely discloses a method to predict non-responsiveness to an anti-PD-1 or anti-PD-L1 immunotherapy agent in PD-L1” renal cell carcinoma (RCC) and a method to treat a PD-L1* RCC tumor that is non-responsive to anti-PD-1 or anti-PD-L1 immunotherapy (see paragraphs [0005] and [0007]). Paragraph [0003] of Topalian discloses that in renal cell carcinoma (RCC) and some other tumor types, monoclonal antibodies (mAbs) blocking the interaction of PD-1 and its ligands, either by targeting PD-1 (e.g., nivolumab, pembrolizumab) or PD-L1 (e.g., MPDL3280A/atezolizumab, MEDI4736/durvalumab), can restore the efficacy of tumor-specific T cells within the tumor microenvironment (TME) leading to substantial and sustained tumor regressions. Moreover, Topalian discloses the identification of alternatives to compounds such as MPDL3280A/atezolizumab that block PD-1/PD-L1 interaction because such compounds are ineffective with the majority of patients with PD-L1* tumors according to paragraph [0049].
However, nowhere in Topalian does it teach or suggest administration of a therapeutic amount of a therapeutic agent comprising an inhibitor of PD-L1, such as MPDL3280A/atezolizumab and MEDI4736/durvalumab, would be effective for reducing progression of progressive pulmonary fibrosis in a subject because RCC is completely unrelated to pulmonary fibrosis. There is no evidence or suggestion that restoration of the efficacy of
tumor-specific T cells within the tumor microenvironment (TME) by monoclonal antibodies (mAbs) blocking the interaction of PD-1 and its ligands, as disclosed in Topalian, can also reduce progression of progressive pulmonary fibrosis. Therefore, contrary to the Examiner’s assertion, it would not have been obvious to a person having ordinary skill in the art to reduce progression of progressive pulmonary fibrosis by administering “an inhibitor of PD-L1,” such as MPDL3280A/atezolizumab, MEDI4736/durvalumab, disclosed in Topalian.
Moreover, in view of the teachings by Topalian, i.e., administering a therapeutic agent selected from at least MPDL3280A/atezolizumab and MEDI4736/durvalumabto a subject to predict non-responsiveness to an anti-PD-1 or anti-PD-L1 immunotherapy agent in PD-L1* RCC or to treat a PD-L1* RCC tumor that is non-responsive to anti-PD-1 or anti-PD-L1 immunotherapy, a person having ordinary skill in the art would not have been motivated, at the time of the invention, to administer MPDL3280A/atezolizumab or MEDI4736/durvalumab to a subject to reduce progression of progressive pulmonary fibrosis even if the person is aware of (1) administering nivolumab (an anti-PD-1 agent) to a patient with Non-Small Cell Lung Cancer (NSCLC) with concomitant idiopathic pulmonary fibrosis (IPF), as disclosed in Khunger, (ii) antibody molecules that specifically bind to PD-1 and that the anti-PD-1 antibody molecules can be used to treat, prevent and/or diagnose cancerous or infectious conditions and disorders, as disclosed in Freeman, (iii) administering two infusions of anti-PD1 and ICI treatment targeting PD-1 (nivolumab and pembrolizumab) or PD-L1 (atezolizumab and durvalumab) to a patient who had IPF, as disclosed in Delaunay, and (iv) treating mixed IPF explant cell-xenografted NSG mice with anti-PD-1 (Opdivo), anti-CTLA-4 (Ipilimumab) or IgG control antibodies, as disclosed in Habiel. That is because none of the cited references individually or in combination lead to disclosing or suggesting that administration of a therapeutic amount of a therapeutic agent comprising atezolizamab (MPDL3280A, TECENTRIQ), avelumab (BAVENCIO, MSBO0010718C), durvalumab (MEDI4736, IMFINZI), MDX-1105, YW243.55.870, or CA-170 reduces progression of the progressive pulmonary fibrosis.
Furthermore, no reasonable expectation of success can be found for the claimed method for reducing progression of progressive pulmonary fibrosis by administering to the subject a pharmaceutical composition comprising a therapeutic amount of a therapeutic agent comprising an inhibitor of programmed death receptor-ligand 1 (PD-LI) selected from the group consisting of atezolizumab (MPDL3280A, TECENTRIQ), avelumab (BAVENCIO, MSB0010718C), durvalumab (MEDI4736, IMFINZI), as recited in claim 1, even if Topalian discloses administering a therapeutic agent selected from at least MPDL3280A/atezolizumab and MEDI4736/durvalumab to a subject to predict non-responsiveness to an anti-PD-1 or anti-PD-L1 immunotherapy agent in PD-L1+ RCC or to treat a PD-L1+ RCC tumor that is non-responsive to anti-PD-1 or anti-PD-L1 immunotherapy. Moreover, in view of Hicklin’s disclosure of administering an anti-PD-1 or anti-PD-L1 immunotherapy agent to the RCC patient, results of administering an anti-PD-1 or anti-PD-L1 immunotherapy agent disclosed in Hicklin to a subject to reduce progression of progressive pulmonary fibrosis in the subject cannot be easily verified by routine trial-and-error procedures, contrary to the Examiner’s assertion.
As discussed above, none of the cited references, either individually or in combination, teach or suggest a “method for reducing progression of progressive pulmonary fibrosis in a subject, the method comprising administering to the subject a pharmaceutical composition comprising a therapeutic amount of a therapeutic agent comprising an inhibitor of programmed death receptor-ligand 1 (PD-Ll) selected from the group consisting of atezolizumab (MPDL3280A, TECENTRIQ), avelumab (BAVENCIO, MSB0010718C), durvalumab (MEDI4736, IMFINZI), MDX-1105, YW243.55.S70, and CA-170,” as recited in claim 1. Accordingly, it is respectfully asserted that independent claim 1 and its dependent claims are allowable over the cited references. Removal of the Section 103 rejection is respectfully requested. 
However, it remains the Examiner’s position that those of skill in the art would have had reason to use the anti-PD-L1 antibody, atezolizumab of the `735 publication and `705 publication as a substitute or in combination for the treatment taught in Delaunay et al, Habiel et al, Khunger et al and US 2015/0210769 because, like the compounds taught in Delaunay et al, Habiel et al, Khunger et al and US 2015/0210769 , anti-PD-L1 antibodies inhibit/block the PD-1/PD-L1 interaction/activity. Substituting a known element for another, to yield the known result, is obvious. See KSR, 550 U.S. at 416, 421 (2007).  Those of skilled in the art would be motivated to target subjects having high level PD-L1 lung tissue expression because PD-L1 is the target of the anti-PD-L1 antibodies. 

"[W]hen a patent claims a structure already known in the prior art that is altered by the mere
substitution of one element for another known in the field, the combination must do more than
yield a predictable result." KSR Int'l v. Teleflex Inc., 550 U.S. 398,416 (2007).

In addition, a person of ordinary skill in this sophisticated art would understand that the identification of elevated levels of PD-L1 directly implicated in the mechanism of pathology of IPF would be a natural target against which to direct immobilizing antibodies taught by the `735 publication and `705 publication, as suggested by the teachings of primary references. The skilled in the art would have reasonable expectation of success to inhibit the activity of PD1/PD-L1 activity  using anti-PD-L1 antibody antibodies including atezolizumab taught by of the `735 publication and `705 publication in treatment of IPF patients and in view of the known utility of antibodies in treating disease would be an obvious, significant and promising direction in the development of therapies for the treatment of IPF. 


9.  No claim is allowed.


10.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

July 18, 2022

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644